DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Species I, Sub-Species I(a) in the reply filed on 11/29/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-14 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species or sub-species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/29/2021.

Specification
JUMBO CASE [Symbol font/0x2D]The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
in at least paragraph [0057] of the Specification, primary transfer members 59a, 59b, and 59d  are described as set to the state of separation during black printing.  Appropriate correction is required.

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 18 recites inter alia “the second transfer member includes a transfer member that handles a yellow toner image, a transfer member that handles a cyan toner image, and a transfer member that handles a magenta toner image”. It is not clear how a singular second transfer member can also include three(3) (i.e. plural) transfer or a transfer member that handles a magenta toner image”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,881,634 to Zensai.

Zensai teaches:
(claim 1)	An image forming apparatus (A, FIG.1) comprising: 
a first image bearing member (1d) that carries a toner image of a first color (black) (col. 4 lines 56-61, col. 5 lines 37-39);
a second image bearing member (e.g. 1a) that carries a toner image of a second color (e.g. yellow) (col. 4 lines 56-61, col. 5 lines 37-39); 
an intermediate transfer belt (11) onto which the toner image carried by at least one of the first image bearing member and the second image bearing member is transferred (col. 5 lines 53-65); 
a first transfer member (12d) that transfers the toner image of the first color from the first image bearing member toward the intermediate transfer belt in a state of contact, the state of contact being a state in which the first transfer member contacts an inner circumferential surface of the intermediate transfer belt and causes an outer circumferential surface of the intermediate transfer belt to contact the first image bearing member (col. 5 line 66-col. 6 line 7); 
a second transfer member (12a) that transfers the toner image of the second color from the second image bearing member toward the intermediate transfer belt in a state of contact, the state of contact being a state in which the second transfer member contacts the inner circumferential surface of the intermediate transfer belt and causes the outer circumferential surface of the intermediate transfer belt to contact the second image bearing member (col. 5 line 66-col. 6 line 7); 
a contact/separation unit (Fig.10) that switches between a state of separation and a state of contact, the state of separation being a state in which the second image bearing member is separated from the outer circumferential surface of the intermediate transfer belt by moving the second transfer member (FIG.12), and the state of contact being a state in which the second image bearing member is caused to contact the outer circumferential surface of the intermediate transfer belt by moving the second transfer member (FIG.11) (col. 11 lines 15-28); 
a transfer power source (110a-110d, FIG.20) that outputs a transfer voltage to the first transfer member and the second transfer member (col. 12, lines 62-65); 
a detection circuit (115a-115d in FIG.15; 121 in FIG.20) capable of detecting a current flowing in the first transfer member and a current flowing in the second transfer member when the transfer voltage is applied to the first transfer member and the second transfer member; 
a control circuit (engine controller, not shown) that executes voltage adjustment processing of adjusting a voltage output from the transfer power source so that the current detected by the detection circuit becomes a predetermined current value (for optimal transfer of image, e.g. I113a for yellow toner image), the control circuit executing the voltage adjustment processing before the toner image is transferred from at least one of the first image bearing member and the second image bearing member to the intermediate transfer belt (col. 13 lines 1-5 and 32-47, col. 14 lines 27-30); and 
a processor (CPU 111) that determines whether the second transfer member is in the state of contact or is in the state of separation on the basis of behavior of the current detected by the detection circuit in a period in which the control circuit is executing the voltage adjustment processing (col. 14 line 4-col. 15 line 3).
(claim 2)	The image forming apparatus according to claim 1, wherein the detection circuit is configured to detect a total current, the total current being a total of the current flowing in the first transfer member and the current flowing in the second transfer member (FIG.20, col. 16 lines 34-42).
(claim 3)	The image forming apparatus according to claim 1, wherein the processor determines whether the second transfer member is in the state of contact or is in the state of separation on the basis of whether or not the current (Ia) detected by the detection circuit at a predetermined timing (of executing S103 in FIG.19) has reached the predetermined current value (col. 15 lines 3-7).
(claim 18)	The image forming apparatus according to claim 1, wherein the first transfer member handles a black toner image, and the second transfer member includes a transfer member that handles a yellow toner image, a transfer member that handles a cyan toner image, or a transfer member that handles a magenta toner image (col. 16 lines 18-42).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,881,634 to Zensai, as applied to claim 3 above, and further in view of US 2010/0195150 to Takahashi et al..
Regarding claim 4, Zensai does not disclose features of claim 4.
Zensai additionally discloses setting the predetermined current value (Ia) between a value (I113a) of the current detected by the detection circuit when the second transfer member is actually in the state of contact, and a value (I118a) of the current detected by the detection circuit when the second transfer member is actually in the state of separation (I113a>Ia>I118a, col. 15 line 1).
Takahashi et al. disclose a transfer bias voltage stabilizing time being dependent on a detected current and load resistance of the transfer roller power supply path (FIG.8).  
Since the load resistance varies according to a contact/separation state of the second transfer member, it follows that a stabilizing time for the detected current also varies with a contact/separation state.  
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the apparatus of claim 3 such that the predetermined timing is set to a timing between a timing at which the current detected by the detection circuit reaches the predetermined current value when the second transfer member is actually in the state of contact and a timing at which the current detected by the detection circuit reaches the predetermined current value when the second transfer member is actually in the state of separation for reliable detection of the current and determination of the contact/separation state.
Allowable Subject Matter
Claims 5, 6, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arlene Heredia/Primary Examiner, Art Unit 2852